DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election of Group 1, claims 30-37 and 39-41, and the species of cytokines and their receptors in the reply filed on September 21, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
2.	Claims 30-37 and 39-53 are pending.
3.	 Claims 42-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
4.	Claims 30-37 and 39-41 are currently under consideration.  
Nucleotide and/or Amino Acid Sequence Disclosures
5.	The Sequence Listing was submitted electronically as a text file; thus, the specification must be amended to contain an incorporation-by-reference of the material in the ASCII text file in a separate paragraph identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  See MPEP 502.05 L.
Drawings
6.	Figures 2 and 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the description of Figure 3 mentions blue, green and red aspects of the drawing which are not shown because the drawing is not in color.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Objections
7. 	Claim 36 objected to because of the following informalities:  the first “or” before Interleukin 15 on line 2 is unnecessary.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 32, 35, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 32, the term “the delivery agent is mechanically optimized to mimic a DC” in claim 32 is a relative term which renders the claim indefinite. The term “the delivery agent is mechanically optimized to mimic a DC” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not teach at what point the delivery agent is considered mechanically optimized to mimic a DC.
Section 2171 of the M.P.E.P. states

Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that:

(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and 

(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. 

The first requirement is a subjective one because it is dependent on what the inventor or a joint inventor for a patent regards as his or her invention. Note that although pre-AIA  35 U.S.C. 112, second paragraph, uses the phrase "which applicant regards as his invention," pre-AIA  37 CFR 1.41(a) provides that a patent is applied for in the name or names of the actual inventor or inventors. 

The second requirement is an objective one because it is not dependent on the views of applicant or any particular individual, but is evaluated in the context of whether the claim is definite — i.e., whether the scope of the claim is clear to a hypothetical person possessing the ordinary level of skill in the pertinent art.

In the instant case of “the delivery agent is mechanically optimized to mimic a DC”, one of skill in the art could find representative examples in the art which have been defined in such terms, however, it is unclear at what point one of skill in the art would be infringing on the claims without limitations as to the metes and bounds of when the delivery agent is considered mechanically optimized to mimic a DC.
Regarding claim 33, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 33 recites the broad recitation of a bi-functional hydrophilic polyethylene glycol (PEG)-based linker and PEG, and the claim also recites a biotin-PEG4-hydrazide and PEG4, respectively, which are the narrower statement of the limitations. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claims 35 and 36, the phrase "e.g., (for example)" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 35, the claim is drawn to “wherein the T cell activation agent comprises one or more compositions selected from the group consisting of a MHC, a non-classical MHC . . .. CD80, or CD86, and a cytokine and the corresponding cytokine receptor (e.g., Interleukin 15 (IL15)/IL-15Rα, IL-2, IL-7, IL-12, 4-1BBL), and OX40L.  It is unclear and indefinite if the cytokine and corresponding cytokine receptor are part of the Markush group or are to be used in combination with the agents of the Markush group.  Deletion of the “or” before CD86 would help to clarify the members of the Markush group. 
Regarding claim 36, the limitation “conjugated to a peptide or peptide tetramer” is indefinite because the claim does not state what is conjugated to a peptide or peptide tetramer. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 30-36 and 39-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO/2005/065121 (Tamarkin et al. July 21, 2005), “Tamarkin”.
Tamarkin teaches a multi-particle self-assembling synthetic APC (sAPC), comprising at least two colloidal metals (a delivery agent), an antigen and at least one component specific immunostimulating agent, wherein the multi-particle synthetic APC is assembled using scaffolding molecules, and wherein the scaffolding molecules comprises biotinylated spacer arms, alkane linkers, protein, polyethylene glycol, derivatized PEG, multi-arm PEG or thiolated poly-L-lysine. See abstract and claim 28. 
Tamarkin teaches dendritic cells are APCs.  See p. 11-lines 4-12.
In particular, Tamarkin teaches in Figure 5:

    PNG
    media_image1.png
    402
    930
    media_image1.png
    Greyscale

ICAM (intracellular adhesion molecule) is a binding molecule that binds to LFA. See p. 15, 2nd full paragraph. 
B7 is a T-cell activating co-stimulatory molecule.  See p. 15, last paragraph. 
The MHC/antigen complex is a T-cell activating agent. See p. 15, 1st and 2nd full paragraphs. 
The sAPC comprise streptavidin and biotin as part of the binding moiety and linker. See Figure 5 and Examples 4 and 5. 
Tamarkin teaches that sAPC is coupled together with biotinylated human serum albumin that binds streptavidin binding sites on the MHC and ICAM colloidal gold particles.  See Example 5 and Figure 5.
Tamarkin teaches that the sAPC comprise dithiol PEG as a linker that is used to link the MHC and B7 particles together. See Figure 5 and Examples 5 and 16. 
Tamarkin teaches that sAPC a flexible, non-rigid matrix.  See Example 5 and p. 37-lines 12-17. 
Tamarkin teaches that sAPC stimulate CD4+ T-cells.  See example 17.  Thus, they are optimized to mimic a DC.
Tamarkin teaches that cytokines like IL-2, IL-7, and IL-12 may be used as immuno-stimulating agents in the sAPC.  See paragraph bridging pp. 20-21 and claim 3. 
Tamarkin teaches that particles can bind multiple reagents.  See p. 29-2nd paragraph and Example 8. 
Tamarkin teaches making the sAPC.  See Example 4-6, 15 and 16.
Regarding claim 32, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113 (I).
	Regarding claim 39, the limitation “in fluid contact with T cells provided by a subject in need of a therapeutic treatment” is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 40, because the sAPC of Tamarkin meets the structural limitations of the instant claim, it is considered to necessarily also meet the functional limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO/2005/065121 (Tamarkin et al. July 21, 2005), “Tamarkin” as applied to claims 30-36 and 39-41 above, and further in view of WO 2016/210129 (Brentjens et al. Dec. 29 2016), “Brentjens”.
	Tamarkin teaches as set forth above, but does not teach using the agents of claim 37.
	Brentjens teaches anti PD-1 antibodies that are antagonists or agonists of PD-1.  See Abstract and ¶ [007].  
	Brentjens teaches the anti PD-1 antibody clone 27 binds to PD-1 on T-cells.   See Example 7 and Figures 9 and 10.  
	Brentjens teaches that the anti PD-1 antibody clone 27 prevents the interaction of PD-1 with its ligands and stimulated greater expansion of T cells expressing the 1928Z CAR or 19z1 CAR in the presence of artificial antigen presenting cells (aAPC) expressing PD-1 ligands.  See Examples 6- 8, ¶¶ [0032] and [0035], and Figures 8 and 11.  
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Tamarkin and Brentjens and combine an anti-PD1 antibody that blocks PD-1’s interaction with its ligands, like clone 27 of Brentjens, with the sAPC of Tamarkin because Brentjens teaches that the antagonistic anti PD-1 antibody clone 27 stimulated greater expansion of T cells.  One would have been motivated to use an anti-PD1 antibody that blocks PD-1’s interaction with its ligands with the sAPC to reduce the inhibitory effect of PD-1 on T cell expansion stimulated by the sAPC of Tamarkin.   

Conclusion
11.	No claims allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/            Primary Examiner, Art Unit 1642